DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 October, 2022. It is noted new claims 21 and 27 differ from claim 1 in having limitations pertaining to training. Examiner notes should further amendments move the claims further apart, this will potentially make the claims no longer the same group and will prevent further examination on those claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, “and one or more deep learning models or neural networks including a recurrent neural network (RNN)” does not make it clear if both the deep learning models and neural networks require a recurrent neural network or if only the neural network does.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 8, 9, 11, 21, 22, 24, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200202586 A1) in view of Lee et al. (“Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks”, 2018).

Regarding claim 1, Li et al. disclose an image reconstruction system (abstract), comprising: a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data with missing or corrupted samples (a computer-readable medium may store, in a first field, data representing a non-Cartesian calibration data set acquired by a pMRI apparatus acquired from a real-world physical object e.g., heart, lung, point missing in the under-sampled non-Cartesian data set, [0036]) and one or more deep learning models or neural networks including a recurrent neural network (RNN) (Exemplary neural network techniques may be performed by one or more models including a back-propagation (BP) neural network model, an artificial neural network (ANN), a convolutional neural network (CNN) model, a deep neural network (DNN) model, a generative adversarial network (GAN), [0104]); and a processor coupled to the memory and configured to: obtain the plurality of samples (acquire calibration data at different points in time and perform a through-time calibration for non-Cartesian GRAPPA, calibration data may be fully sampled calibration sets but may also be less than fully sampled calibration data sets [0023] under-sampled non-Cartesian data set is also acquired from a real-world physical object, [0036], obtain MR data acquired from an MR scanner,[0049]), determine missing or corrupted k-space samples using the plurality of samples that are under-sampled and the one or more deep learning models or neural networks (compute a GRAPPA weight set for a point missing from k-space in the under-sampled non-Cartesian data set. The GRAPPA weight set is calibrated for the missing point and computed from data in the plurality of non-Cartesian calibration data sets, [0042], system may enter the acquired MR data into a plurality of first k-space locations to generate first k-space data. Then, the system may synthesize second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data. The system may further reconstruct an MR image from the first k-space data and the second k-space data by an application of a reconstruction algorithm. The reconstruction algorithm may be based at least in part on a neural network technique [0049], The plurality of second k-space locations may correspond to unacquired MR data (also referred to as “missing MR data”) in the scanning process. In some embodiments, the plurality of second k-space locations may be the locations that are not filled with the acquired MR data, [0100]), and reconstruct a magnetic resonance imaging (MRI) image using the plurality of samples and the determined missing or corrupted k-space (synthesizing second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data by applying a reconstruction algorithm based at least in part on a neural network technique, abstract, In some embodiments, the generation of the second k-space data may compensate the missing information due to the unacquired MR data during the scanning. The combination of the first k-space data and the second k-space data for the image reconstruction may help remove aliasing artifacts due to under-sampling of k-space, suppress artifacts due to motion or attenuation of the T2 and T2* relaxations, and/or reduce noises of MR images to obtain a high quality image, [0106]

    PNG
    media_image1.png
    489
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    487
    media_image2.png
    Greyscale
).

Li et al. do not explicitly disclose a recurrent neural network (RNN).

Lee et al. teach a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data with missing or corrupted samples (The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990, right column, single channel images had significant aliasing artifacts in the input image, p1991, left column) and one or more deep learning models or neural networks including a recurrent neural network (RNN) (“Thus, framelet bases should be trained to be optimal not only for strongly aliased input but also for near artifact-free images. Similar training techniques
are implicitly used for recursive neural networks (RNN) after unfolding [35]”, p1988, right column); and a processor coupled to the memory and configured to: obtain the plurality of samples (Magnetic Resonance Dataset, The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990), determine missing or corrupted k-space samples using the plurality of samples that are under-sampled and the one or more deep learning models or neural networks (k-space under-sampling is often required, p1985, left column, “Inputs for the magnitude network are the magnitudes of distorted MR
images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively”, p1988, left column, “The original k-spaces were retrospectively down-sampled, according to several under-sampling patterns. We compared five sampling patterns to identify any performance effects”, p1989, left column), and reconstruct a magnetic resonance imaging (MRI) image using the plurality of samples and the determined missing or corrupted k-space (“To address this, we investigate
deep residual learning networks to remove aliasing artifacts from artifact corrupted images”, abstract, “provide accurate reconstruction from insufficient k-space samples. Generalized auto-calibrating partial parallel acquisition (GRAPPA) [2] is a representative pMRI technique that interpolates the missing k-space data by exploiting the diversity of coil sensitivity maps”, p1985, right column, “Based on recent deep convolutional framelet theory, we employ a multi-scale network structure (called dual frame U-net) [29] to correct globalized artifacts from undersampled k-space data”, p1986, left column, “The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts”, p1992, right column).
Li et al. and Lee et al. are in the same art of MR reconstruction and removing aliasing artifacts
from artifact corrupted images (Li et al., [0106]; Lee et al., abstract). The combination of Lee et al. with Li et al. will enable use of a recurrent neural network. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the RNN of Lee et al. with the invention of Li et al. as this was known at the time of filing, the combination would have predictable results, and as Lee et al. indicate, “One way to address artifact pattern differences is to incorporate images with many different acquisition parameters into the training data set. For example, the training data use in the current study included images from spin echo and GRE sequences with various TEs and TRs, which helped make the algorithm more robust. The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts. Significant advantages of both computational time and reconstruction quality show the proposed deep residual learning approach is a promising research direction for accelerated MRI and has great potential impact”, (p1992) indicating the improvement to the reconstruction.

Regarding claim 3, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Lee et al. further indicate the processor is configured to train parameters of the one or more deep learning models or neural networks using a subset of k-space data that is not missing samples (Li et al., a portion of the adjusted k-space data that corresponds to a center potion of the k-space may be fully sampled, [0104]; Lee et al., “To train the network, we first apply the inverse Fourier transform to the down-sampled k-space data to generate aliased images. Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively” “network is then trained using artifact-free phase data within the phase mask as targets”, p1988, left column, “Data augmentation was essential for the in vivo data set to make the network more robust. Hence, the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image domain to retain full and down-sampled k-space data for the augmented MR images. Thus, 4 times more training samples were generated from in vivo k-space data for augmentation”, p1989, input and labels were two-channels of real and image components of down-sampled and fully sampled reconstruction, respectively. The network was trained using exactly the same training dataset and procedure, p1990, right column) [Note: “alias-free”; “full-sampled”; “fully sampled” interpreted as “not missing samples”].

Regarding claims 6 and 29, Li et al. and Lee et al. disclose the image reconstruction system and method of claims 1 and 27. Lee et al. further teach to determine the missing or corrupted k-space samples the processor is configured to: interpolate or extrapolate missing or corrupted k-space data or a linear or nonlinear transformation of the missing or corrupted k-space data from the plurality of samples, or a linear or nonlinear transformation of the plurality of samples using one or more convolutions and at least one of a non-linear activation function or a linear activation function to project or generate the one or more missing samples (If both phase and magnitude information are available, the proposed algorithm can work as an iterative k-space interpolation algorithm using framelet representation, abstract, Generalized auto-calibrating partial parallel acquisition (GRAPPA) [2] is a representative pMRI technique that interpolates the missing k-space data by exploiting the diversity of coil sensitivity maps, p1985, right column, We are interested in solving accelerated MR reconstruction problems using k-space interpolation. P1986, right column combining the phase domain network allows exploiting iterative k-space interpolation using (7), which is summarized in Algorithm 1. Algorithm 1 is a relaxed iteration using the Krasnoselskii-Mann (KM) method [31] to improve frame based interpolation iteration Convergence p1987 left column the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image
domain to retain full and down-sampled k-space data for the augmented MR images, p1989).

Regarding claim 6, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Li et al. and Lee et al. further indicate the processor is configured to: generate the one or more deep learning models or neural networks, wherein the obtained plurality of samples are the only inputs used to generate the deep learning model or neural network (Li et al., the neural network technique may receive the adjusted k-space sampling pattern, including the first k-space data and the second k-space data, as its input and generate an image as its output, [0105], In some embodiments, during a training process of one or more neural network models described elsewhere in the present disclosure (e.g., the neural network model described in connection with operation 508), a sample of adjusted k-space data may be taken as an input of the neural network model, and a result image may be outputted by the neural network model at its output layer. Then, a difference between the result image and a reference image may be calculated and sent back to each layer (e.g., the hidden layers) to update the weight using a backpropagation pass algorithm, [0131]; Lee et al., The networks for the reconstruction of magnitude and phase have the same architecture as shown in Fig. 1. To train the network, we first apply the inverse Fourier transform to the down-sampled k-space data to generate aliased images. Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively, The phase network is then trained using artifact-free phase data within the phase mask as targets, p1988, left column).

Regarding claim 8, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Li et al. and Lee et al. further indicate the processor is configured to determine the missing or corrupted k-space samples to reconstruct the magnetic resonance image for a plurality of different patterns of under-sampled biological, physiological, neurological or anatomical data (Li et al., to acquire first k-space data that is generated by entering acquired MR data into a plurality of first k-space locations, the at least one processor may be directed to cause the system to sample the plurality of first k-space locations of the first k-space data according to one or more trajectories including a Cartesian sampling trajectory, a spiral sampling trajectory, or a radial sampling trajectory, [0014]; Lee et al., used three brain image datasets, including structural MRI images from the HCP dataset, to increase the magnitude network training dataset; and two in vivo k-space datasets from 3T and 7T scanners, Brain images in the dataset had different intensity and maximum scales, since they were acquired with various scan conditions, p1988, right column, the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image domain to retain full and down-sampled k-space data for the augmented MR images. Thus, 4 times more training samples were generated from in vivo k-space data for augmentation, p1989).

Regarding claim 9, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Li et al. and Lee et al. further indicate a display configured to display the reconstructed MRI image (Li et al., the reconstructed image may be displayed on a display device, [0075]; Lee et al., Fig. 4).

Regarding claim 11, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Li et al. and Lee et al. further indicate the plurality of samples are obtained in a Fourier transform domain and an inverse of the Fourier transform domain is performed to reconstruct the single MRI image, wherein a number of samples of the plurality of samples is less than a Nyquist rate (Li et al., the plurality of k-space data adjustment techniques may include a partial Fourier imaging technique, a parallel imaging technique, or a regridding technique, [0024], a fully-sampling pattern may denote that the sampling density in the k-space satisfy the Nyquist sampling theorem, [0091], [0092], [0111], the image may be reconstructed from the set of reference k-space data by performing an inverse Fourier transform on the set of reference k-space data, [0122]; Lee et al., reconstructed from a Fourier transform (FT) on k-space coordinates, p1986, left column, to train the network, first apply the inverse Fourier transform to the down-sampled k-space data to generate aliased images, p1988, left column).

Regarding claim 21, Li et al. disclose an image reconstruction system (abstract), comprising: a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data with missing or corrupted samples (a computer-readable medium may store, in a first field, data representing a non-Cartesian calibration data set acquired by a pMRI apparatus acquired from a real-world physical object e.g., heart, lung, point missing in the under-sampled non-Cartesian data set, [0036]) and one or more deep learning models or neural networks including a recurrent neural network (RNN) (Exemplary neural network techniques may be performed by one or more models including a back-propagation (BP) neural network model, an artificial neural network (ANN), a convolutional neural network (CNN) model, a deep neural network (DNN) model, a generative adversarial network (GAN), [0104]); and a processor coupled to the memory and configured to: train parameters of a first model and a second model using a subset of the k-space data that is complete (calibration data may be fully sampled calibration sets, [0023], compute the GRAPPA weight set, the non-Cartesian calibration data sets can be fully sampled data sets or less than fully sampled data sets, [0044] [weight interpreted as parameters], a portion of the adjusted k-space data that corresponds to a center potion of the k-space may be fully sampled, [0104], neural network, two sets of adjusted k-space data (denoted as A1 and A2, respectively) may be generated by the processing device 120 (e.g., the determination module 404) according to two different k-space data adjustment techniques, [0119], during a training process of one or more neural network models described elsewhere in the present disclosure (e.g., the neural network model described in connection with operation 508), a sample of adjusted k-space data may be taken as an input of the neural network model, [0131]), determine a first set of reconstructed k-space data based on a plurality of samples and the first model, determine a second set of reconstructed k-space data based on the plurality of samples and the second model (neural network, two sets of adjusted k-space data (denoted as A1 and A2, respectively) may be generated by the processing device 120 (e.g., the determination module 404) according to two different k-space data adjustment techniques, [0119]), obtain the plurality of samples (acquire calibration data at different points in time and perform a through-time calibration for non-Cartesian GRAPPA, calibration data may be fully sampled calibration sets but may also be less than fully sampled calibration data sets [0023] under-sampled non-Cartesian data set is also acquired from a real-world physical object, [0036] obtain MR data acquired from an MR scanner,[0049]), determine missing or corrupted k-space samples using the plurality of samples that are under-sampled and the one or more deep learning models or neural networks (compute a GRAPPA weight set for a point missing from k-space in the under-sampled non-Cartesian data set. The GRAPPA weight set is calibrated for the missing point and computed from data in the plurality of non-Cartesian calibration data sets, [0042], system may enter the acquired MR data into a plurality of first k-space locations to generate first k-space data. Then, the system may synthesize second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data. The system may further reconstruct an MR image from the first k-space data and the second k-space data by an application of a reconstruction algorithm. The reconstruction algorithm may be based at least in part on a neural network technique [0049], The plurality of second k-space locations may correspond to unacquired MR data (also referred to as “missing MR data”) in the scanning process. In some embodiments, the plurality of second k-space locations may be the locations that are not filled with the acquired MR data, [0100]), and reconstruct a magnetic resonance imaging (MRI) image using the plurality of samples and the determined missing or corrupted k-space wherein a reconstructed magnetic resonance imaging (MRI) image is further based on the first set and the second set of reconstructed k-space data (synthesizing second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data by applying a reconstruction algorithm based at least in part on a neural network technique, abstract, In 506, second k-space data for a plurality of second k-space locations may be synthesized based on the optimized k-space data adjustment technique. The second k-space data may be synthesized by the processing device 120 (e.g., the determination module 404). The plurality of second k-space locations may correspond to unacquired MR data (also referred to as “missing MR data”) in the scanning process. In some embodiments, the plurality of second k-space locations may be the locations that are not filled with the acquired MR data, [0100], In some embodiments, the generation of the second k-space data may compensate the missing information due to the unacquired MR data during the scanning. The combination of the first k-space data and the second k-space data for the image reconstruction may help remove aliasing artifacts due to under-sampling of k-space, suppress artifacts due to motion or attenuation of the T2 and T2* relaxations, and/or reduce noises of MR images to obtain a high quality image, [0106] 
    PNG
    media_image1.png
    489
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    487
    media_image2.png
    Greyscale
).

Li et al. do not explicitly disclose a recurrent neural network (RNN).

Lee et al. teach a memory configured to store a plurality of samples of biological, physiological, neurological or anatomical data with missing or corrupted samples (The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990, right column, single channel images had significant aliasing artifacts in the input image, p1991, left column) and one or more deep learning models or neural networks including a recurrent neural network (RNN) (“Thus, framelet bases should be trained to be optimal not only for strongly aliased input but also for near artifact-free images. Similar training techniques are implicitly used for recursive neural networks (RNN) after unfolding [35]”, p1988, right column); and a processor coupled to the memory and configured to: train parameters of a first model and a second model using a subset of the k-space data that is complete (“To train the network, we first apply the inverse Fourier transform to the down-sampled k-space data to generate aliased images. Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively” “network is then trained using artifact-free phase data within the phase mask as targets”, p1988, left column, “Data augmentation was essential for the in vivo data set to make the network more robust. Hence, the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image domain to retain full and down-sampled k-space data for the augmented MR images. Thus, 4 times more training samples were generated from in vivo k-space data for augmentation”, p1989, input and labels were two-channels of real and image components of down-sampled and fully sampled reconstruction, respectively. The network was trained using exactly the same training dataset and procedure, p1990, right column) [Note: “alias-free”; “full-sampled”; “fully sampled” interpreted as “complete”], determine a first set of reconstructed k-space data based on a plurality of samples and the first model, determine a second set of reconstructed k-space data based on the plurality of samples and the second model (generate aliased images, p1988, left column), obtain the plurality of samples (Magnetic Resonance Dataset, The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990) determine missing or corrupted k-space samples using the plurality of samples that are under-sampled and the one or more deep learning models or neural networks (k-space under-sampling is often required, p1985, left column, “Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively”, p1988, left column, “The original k-spaces were retrospectively down-sampled, according to several under-sampling patterns. We compared five sampling patterns to identify any performance effects”, p1989, left column), and reconstruct a magnetic resonance imaging (MRI) image using the plurality of samples and the determined missing or corrupted k-space wherein a reconstructed magnetic resonance imaging (MRI) image is further based on the first set and the second set of reconstructed k-space data (“To address this, we investigate deep residual learning networks to remove aliasing artifacts from artifact corrupted images”, abstract, “provide accurate reconstruction from insufficient k-space samples. Generalized auto-calibrating partial parallel acquisition (GRAPPA) [2] is a representative pMRI technique that interpolates the missing k-space data by exploiting the diversity of coil sensitivity maps”, p1985, right column, “Based on recent deep convolutional framelet theory, we employ a multi-scale network structure (called dual frame U-net) [29] to correct globalized artifacts from undersampled k-space data”, p1986, left column, “The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts”, p1992, right column).

Li et al. and Lee et al. are in the same art of MR reconstruction and removing aliasing artifacts
from artifact corrupted images (Li et al., [0106]; Lee et al., abstract). The combination of Lee et al. with Li et al. will enable use of a recurrent neural network. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the RNN of Lee et al. with the invention of Li et al. as this was known at the time of filing, the combination would have predictable results, and as Lee et al. indicate, “One way to address artifact pattern differences is to incorporate images with many different acquisition parameters into the training data set. For example, the training data use in the current study included images from spin echo and GRE sequences with various TEs and TRs, which helped make the algorithm more robust. The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts. Significant advantages of both computational time and reconstruction quality show the proposed deep residual learning approach is a promising research direction for accelerated MRI and has great potential impact”, (p1992) indicating the improvement to the reconstruction.

Regarding claim 22, Li et al. and Lee et al. disclose the image reconstruction system of claim 21. Li et al. and Lee et al. further indicate the subset of the k-space data that is complete does not have missing samples (Li et al., calibration data may be fully sampled calibration sets, [0023], compute the GRAPPA weight set, the non-Cartesian calibration data sets can be fully sampled data sets or less than fully sampled data sets, [0044] [weight interpreted as parameters], a portion of the adjusted k-space data that corresponds to a center potion of the k-space may be fully sampled, [0104]; Lee et al., targets are the alias-free image magnitudes, artifact-free phase data within the phase mask as targets, p1988, left column, original full-sampled images, p1989, fully sampled reconstruction, p1990, right column), wherein to determine the first set of reconstructed k-space data based on the plurality of samples and the first model the processor is configured to: determine a first set of missing k-space data based on the first model and the plurality of samples (neural network, two sets of adjusted k-space data (denoted as A1 and A2, respectively) may be generated by the processing device 120 (e.g., the determination module 404) according to two different k-space data adjustment techniques, [0119]); and determine the first set of reconstructed k-space data further based on the first set of missing k-space data (neural network, two sets of adjusted k-space data (denoted as A1 and A2, respectively) may be generated by the processing device 120 (e.g., the determination module 404) according to two different k-space data adjustment techniques, [0119]; Lee et al., generate aliased images, p1988, left column).

Regarding claim 24, Li et al. and Lee et al. disclose the image reconstruction system of claim 21. Li et al. and Lee et al. further indicate a magnetic resonance imaging (MRI) scanner configured to obtain the plurality of samples of biological, physiological, neurological or anatomical data that include missing or corrupted k-space data (Li et al., obtain MR data acquired from an MR scanner, [0049]; Lee et al., Data were acquired in Cartesian coordinates from a 3T MR scanner, p1988, right column, Magnetic Resonance Dataset, The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990).

Regarding claim 27, Li et al. disclose a method of generating a magnetic resonance imaging (MRI) image (abstract), comprising: obtaining a plurality of samples at least comprising k-space data with missing or corrupted samples (a computer-readable medium may store, in a first field, data representing a non-Cartesian calibration data set acquired by a pMRI apparatus acquired from a real-world physical object e.g., heart, lung, point missing in the under-sampled non-Cartesian data set, [0036], obtain MR data acquired from an MR scanner, [0049]); determining missing or corrupted k-space samples using the plurality of samples that are under-sampled and one or more deep learning models (compute a GRAPPA weight set for a point missing from k-space in the under-sampled non-Cartesian data set. The GRAPPA weight set is calibrated for the missing point and computed from data in the plurality of non-Cartesian calibration data sets, [0042], system may enter the acquired MR data into a plurality of first k-space locations to generate first k-space data. Then, the system may synthesize second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data. The system may further reconstruct an MR image from the first k-space data and the second k-space data by an application of a reconstruction algorithm. The reconstruction algorithm may be based at least in part on a neural network technique [0049], The plurality of second k-space locations may correspond to unacquired MR data (also referred to as “missing MR data”) in the scanning process. In some embodiments, the plurality of second k-space locations may be the locations that are not filled with the acquired MR data, [0100], Exemplary neural network techniques may be performed by one or more models including a back-propagation (BP) neural network model, an artificial neural network (ANN), a convolutional neural network (CNN) model, a deep neural network (DNN) model, a generative adversarial network (GAN), [0104]); training parameters of a deep learning model of the one or more deep learning models using a subset of k-space data that is complete (calibration data may be fully sampled calibration sets, [0023] compute the GRAPPA weight set, the non-Cartesian calibration data sets can be fully sampled data sets or less than fully sampled data sets, [0044] [weight interpreted as parameters], a portion of the adjusted k-space data that corresponds to a center potion of the k-space may be fully sampled, [0104], neural network, two sets of adjusted k-space data (denoted as A1 and A2, respectively) may be generated by the processing device 120 (e.g., the determination module 404) according to two different k-space data adjustment techniques, [0119], during a training process of one or more neural network models described elsewhere in the present disclosure (e.g., the neural network model described in connection with operation 508), a sample of adjusted k-space data may be taken as an input of the neural network model, [0131]); determining missing or corrupted k-space data using the plurality of samples and the deep learning model (The reconstruction depends, at least in part, on a through-time non-Cartesian GRAPPA calibration where a value for a point missing from k-space in the under-sampled non-Cartesian data set is computed using a GRAPPA weight set calibrated and applied for the missing point, abstract, With conventional radial GRAPPA, a preliminary fully sampled scan is first performed to acquire training data that is used to estimate the missing radial data, [0013], A weight set for each missing point can be calibrated and applied separately, [0033], data representing GRAPPA weights calibrated for a point missing in the under-sampled non-Cartesian data set, [0036], compute a GRAPPA weight set for a point missing from k-space in the under-sampled non-Cartesian data set, [0042]); and reconstructing the MRI image using the plurality of samples and the determined missing or corrupted k-space data ((synthesizing second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data by applying a reconstruction algorithm based at least in part on a neural network technique, abstract, In some embodiments, the generation of the second k-space data may compensate the missing information due to the unacquired MR data during the scanning. The combination of the first k-space data and the second k-space data for the image reconstruction may help remove aliasing artifacts due to under-sampling of k-space, suppress artifacts due to motion or attenuation of the T2 and T2* relaxations, and/or reduce noises of MR images to obtain a high quality image, [0106]) wherein a reconstructed MRI image further comprises missing or corrupted k-space samples derived from the plurality of samples that have been under-sampled (compute a GRAPPA weight set for a point missing from k-space in the under-sampled non-Cartesian data set. The GRAPPA weight set is calibrated for the missing point and computed from data in the plurality of non-Cartesian calibration data sets, [0042], system may enter the acquired MR data into a plurality of first k-space locations to generate first k-space data. Then, the system may synthesize second k-space data for a plurality of second k-space locations that are not filled with the acquired MR data. The system may further reconstruct an MR image from the first k-space data and the second k-space data by an application of a reconstruction algorithm. The reconstruction algorithm may be based at least in part on a neural network technique [0049], The plurality of second k-space locations may correspond to unacquired MR data (also referred to as “missing MR data”) in the scanning process. In some embodiments, the plurality of second k-space locations may be the locations that are not filled with the acquired MR data, [0100] 
    PNG
    media_image1.png
    489
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    487
    media_image2.png
    Greyscale
).

Li et al. do not disclose details of training parameters of a deep learning model.

Lee et al. teach obtaining a plurality of samples at least comprising k-space data with missing or corrupted samples (Magnetic Resonance Dataset, The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990); determining missing or corrupted k-space samples using the plurality of samples that are under-sampled and one or more deep learning models (The in vivo 3T MR dataset comprised 81 axial brain slices from nine subjects, p1988, right column, aliased input, p1990, right column, single channel images had significant aliasing artifacts in the input image, p1991, left column); training parameters of a deep learning model of the one or more deep learning models using a subset of k-space data that is complete (“To train the network, we first apply the inverse Fourier transform to the down-sampled k-space data to generate aliased images. Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively” “network is then trained using artifact-free phase data within the phase mask as targets”, p1988, left column, “Data augmentation was essential for the in vivo data set to make the network more robust. Hence, the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image domain to retain full and down-sampled k-space data for the augmented MR images. Thus, 4 times more training samples were generated from in vivo k-space data for augmentation”, p1989, input and labels were two-channels of real and image components of down-sampled and fully sampled reconstruction, respectively. The network was trained using exactly the same training dataset and procedure, p1990, right column) [Note: “alias-free”; “full-sampled”; “fully sampled” interpreted as “not missing samples”]; determining missing or corrupted k-space data using the plurality of samples and the deep learning model (k-space under-sampling is often required, p1985, left column, “Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively”, p1988, left column, “The original k-spaces were retrospectively down-sampled, according to several under-sampling patterns. We compared five sampling patterns to identify any performance effects”, p1989, left column); and reconstructing the MRI image using the plurality of samples and the determined missing or corrupted k-space data wherein a reconstructed MRI image further comprises missing or corrupted k-space samples derived from the plurality of samples that have been under-sampled (“To address this, we investigate deep residual learning networks to remove aliasing artifacts from artifact corrupted images”, abstract, “provide accurate reconstruction from insufficient k-space samples. Generalized auto-calibrating partial parallel acquisition (GRAPPA) [2] is a representative pMRI technique that interpolates the missing k-space data by exploiting the diversity of coil sensitivity maps”, p1985, right column, “Based on recent deep convolutional framelet theory, we employ a multi-scale network structure (called dual frame U-net) [29] to correct globalized artifacts from undersampled k-space data”, p1986, left column, “The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts”, p1992, right column).

Li et al. and Lee et al. are in the same art of MR reconstruction and removing aliasing artifacts
from artifact corrupted images (Li et al., [0106]; Lee et al., abstract). The combination of Lee et al. with Li et al. will enable use of a recurrent neural network. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the RNN of Lee et al. with the invention of Li et al. as this was known at the time of filing, the combination would have predictable results, and as Lee et al. indicate, “One way to address artifact pattern differences is to incorporate images with many different acquisition parameters into the training data set. For example, the training data use in the current study included images from spin echo and GRE sequences with various TEs and TRs, which helped make the algorithm more robust. The proposed method operated on not only multi-channel data, but also single-channel data. Even with strong coherent aliasing artifacts, the proposed network successfully learned and removed the aliasing artifacts, whereas current parallel and CS reconstruction methods were unable to remove these artifacts. Significant advantages of both computational time and reconstruction quality show the proposed deep residual learning approach is a promising research direction for accelerated MRI and has great potential impact”, (p1992) indicating the improvement to the reconstruction.

Claim(s) 2, 4, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200202586 A1) and Lee et al. (“Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks”, 2018) as applied to claims 1 and 21 above, further in view of Hayashi et al. (US 20190313895 A1) further in view of Song et al. (US 20190066268 A1).

Regarding claim 2 and 25, Li et al. and Lee et al. disclose the image reconstruction system of claim 1 and 21.  Lee et al. partly teach the RNN applies the same network layer multiple times, as an RNN is indicated (p1988 right column), and an RNN implies applying the same network layer multiple times, however, another reference is provided to teach this more explicitly. Li et al. and Lee et al. do not disclose the RNN uses at least one non-linear activation function.

Hayashi et al. teach an RNN applies the same network layer multiple times (“The classification modules 412A-N may each use an ensemble of traditional machine learning and/or deep learning techniques that are trained on training data to make their respective classifications. The machine learning techniques of the modules 412A-N can comprise, for example, both applied deep learning models and traditional machine learning (i.e., non-deep learning) models. The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning. Deep learning on the other hand is machine learning based on learning data representations implicitly. Deep learning architectures may include several neural networks (e.g., deep, feed forward convolutional networks such as convolutional neural networks (CNNs)) and various recursive neural networks. Typically, neurons in a neural network are organized in layers. Different layers may perform different kinds of transformations on their inputs. Signals travel from the first (input), to the last (output) layer, possibly after traversing the layers multiple times. Networks with multiple hidden layers are deep neural networks (DNNs)”, [0027], “To take advantage of the power in Deep Neural Networks while mitigating their hazards, each of the classification modules 412A-N can include as part of their ensemble one or more deep neural network models combined with one or more traditional machine learning models. Embodiments of the present invention can various classes of deep neural network particularly convolutional neural networks, recursive neural networks such as recurrent neural networks (RNN), recurrent convolutional neural networks (RCNN), long-short term memory (LSTM) and Capsule Nets among others. The dimensions of pooling layers, network initialization states, activation function, and trained network weightings may be unique to the applications for this invention”, [0047], the classification modules 412A-N may have more or fewer deep learning and/or traditional machine learning models, and/or different kinds of deep learning and/or traditional machine learning models, such as RNNs, RCNNs, and LSTMs, [0051]).

Li et al. and Lee et al. and Hayashi et al. are in the same art of medical imaging (Li et al., [0106]; Lee et al., abstract; Hayashi et al., abstract). The combination of Hayashi et al. with Li et al. and Lee et al. will enable applying the same network layer multiple times. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the applying of Hayashi al. with the invention of Li et al. and Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Hayashi et al. indicate this will result in high accuracy as well as high generalizability ([0030]), thereby improving the accuracy of the reconstruction of Li et al. and Lee et al..

Li et al. and Lee et al. and Hayashi et al. do not explicitly disclose the RNN uses at least one non-linear activation function.

Song et al. teach the RNN uses at least one non-linear activation function (magnetic resonance imaging, [0049], recurrent neural network model, [0114], The convolutional layers are denoted as the Conv 1, the Conv 2, and the Conv 3. The activation layers are denoted as an activation function ReLU. The cost layer is denoted as a loss function MSE. The training process of the convolutional neural network model 1000 may include four stages, including feature extraction, non-linear mapping, reconstruction, and optimization stages, [0137], “During the feature extraction stage, the input data (e.g., the one or more first data blocks, the first gradient information described in FIG. 8) may be input into the convolutional layer Conv 1, during which the features of the input data may be extracted. Then the activation function may perform a non-linear operation on the outputted features from the convolutional layer Conv 1. Exemplary techniques of performing a non-linear operation based on an activation function may be found in, for example, a literature entitled “RECTIFIED LINEAR UNITS IMPROVE RESTRICTED BOLTZMANN MACHINES”, [0138]).

Li et al. and Lee et al. and Hayashi et al. and Song et al. are in the same art of medical imaging (Li et al., [0106]; Lee et al., abstract; Song et al., [0003]). The combination of Song et al. with Li et al. and Lee et al. and Hayashi et al. will enable using at least one non-linear activation function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the at least one non-linear activation function of Song al. with the invention of Li et al. and Lee et al. and Hayashi et al. as this was known at the time of filing, the combination would have predictable results, and as Song et al. indicate this will reduce noise (abstract), which will lead to a higher image quality in the reconstruction of Li et al. and Lee et al. and Hayashi et al..

Regarding claim 4, Li et al., Lee et al., Hayashi et al., and Song et al. disclose the image reconstruction system of claim 2.  Li et al., Lee et al., Hayashi et al., and Takeshima further indicate to determine the missing or corrupted k-space samples the processor is configured to: perform one or more convolutions on the plurality of samples to project the missing or corrupted k-space samples (Li et al., a portion of the adjusted k-space data that corresponds to a center potion of the k-space may be fully sampled, a convolutional neural network (CNN) model, [0104], hidden layers of the neural network model may include a convolutional layer, [0128]; Lee et al., k-space under-sampling is often required, p1985, left column, convolution layers, p1987 “Inputs for the magnitude network are the magnitudes of distorted MR images and targets are the alias-free image magnitudes. Phase reconstruction network is similarly trained with distorted and alias-free image phases, respectively”, p1988, left column, “The original k-spaces were retrospectively down-sampled, according to several under-sampling patterns. We compared five sampling patterns to identify any performance effects”, p1989, left column; Hayashi et al., lower-layers are composed to alternating convolution and max-pooling layers, [0049]; Song et al., convolutional layers, [0138]); and apply the non-linear activation function while performing the one or more convolutions (Song et al., magnetic resonance imaging, [0049], recurrent neural network model, [0114], The convolutional layers are denoted as the Conv 1, the Conv 2, and the Conv 3. The activation layers are denoted as an activation function ReLU. The cost layer is denoted as a loss function MSE. The training process of the convolutional neural network model 1000 may include four stages, including feature extraction, non-linear mapping, reconstruction, and optimization stages, [0137], “During the feature extraction stage, the input data (e.g., the one or more first data blocks, the first gradient information described in FIG. 8) may be input into the convolutional layer Conv 1, during which the features of the input data may be extracted. Then the activation function may perform a non-linear operation on the outputted features from the convolutional layer Conv 1. Exemplary techniques of performing a non-linear operation based on an activation function may be found in, for example, a literature entitled “RECTIFIED LINEAR UNITS IMPROVE RESTRICTED BOLTZMANN MACHINES”, [0138]).

Regarding claim 26, Li et al., Lee et al., Hayashi et al., and Song et al. disclose the image reconstruction system of claim 25. Li et al. and Song et al. further teach the non-linear activation function is a rectified linear unit (ReLu) non-linear activation function (Li et al., multiple hidden layers may include one or more convolutional layers, one or more Rectified Linear Units layers (ReLU layers), [0127], Song e al., An activation layer may be represented by an activation function. Exemplary activation functions may include a rectified linear unit (ReLU), an exponential linear unit (ELU), a leaky ReLU, a parameterized ReLU (PReLU), a randomized ReLU (RReLU), a noisy ReLU, or the like, or any combination thereof. Different activation layers may adopt the same activation function or different activation functions, [0134]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200202586 A1) and Lee et al. (“Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks”, 2018) as applied to claim 1 above, further in view of Akçakaya et al. (“Scan‐specific robust artificial‐neural‐networks for k‐space interpolation (RAKI) reconstruction: Database‐free deep learning for fast imaging”).

Regarding claim 10, Li et al. and Lee et al. disclose the image reconstruction system of claim 1. Li et al. and Lee et al. further indicate the plurality of samples of biological, physiological, neurological or anatomical data with the missing or corrupted samples are obtained from a single MRI image of only a specific subject (The MR scanner 110 may scan a (part of) subject and generate MR signals relating to the (part of) subject, [0052] MR signals relating to the subject may be generated, [0054]; Images from one subject for validation (8 images), and
the final subject (12 images) for testing, p1988, right column), however, another reference is added to make this more explicit.

Akçakaya et al. teach the plurality of samples of biological, physiological, neurological or anatomical data with the missing or corrupted samples are obtained from a single MRI image of only a specific subject (“Commonly, this training is performed in a manner that is not patient‐ or scan‐specific, and therefore requires large databases of MR images. In this study, we develop a k‐space reconstruction method that uses deep learning on a small amount of scan‐specific
ACS data”, “the neural networks are trained for each specific scan, or set of scans, with a limited amount of ACS data, similar to GRAPPA”, “Using scan‐ and subject‐specific deep learning, and learning all the necessary neural network parameters from the ACS data,
any dependence on training databases or assumptions about image compressibility are avoided” p440, right column).

Li et al. and Lee et al. and Akçakaya et al. are in the same art of MR imaging (Li et al., [0106]; Lee et al., abstract; Akçakaya et al., p440). The combination of Akçakaya et al. with Li et al. and Lee et al. will enable using only one subject. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the one subject of Akçakaya al. with the invention of Li et al. and Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Akçakaya et al. indicate “Using scan‐ and subject‐specific deep learning, and learning all the necessary neural network parameters from the ACS data,
any dependence on training databases or assumptions about image compressibility are avoided” (p440, right column), indicating the way the reconstruction of Li et al. and Lee et al. will be improved by the use of the limited dataset.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200202586 A1) and Lee et al. (“Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks”, 2018) as applied to claim 21 above, further in view of Gross (US 20120133361 A1).

Regarding claim 23, Li et al. and Lee et al. disclose the image reconstruction system of claim 21. Li et al. partly disclose the processor is further configured to: determine a first weight for the first set of reconstructed k-space data and a second weight for the second set of reconstructed k-space data; and reconstruct the magnetic resonance imaging (MRI) image further based on weighted combination of the first and second set of reconstructed k-space data (Li et al., the first k-space data and the second k-space data may be jointly combined to form an adjusted k-space data that is used for image reconstruction, [0085], [0104], the at least one neural network model may work together with a non-neural network model to reconstruct the image(s), [0121]), however another reference is added to teach this explicitly.

Gross teaches the processor is further configured to: determine a first weight for the first set of reconstructed k-space data and a second weight for the second set of reconstructed k-space data; and reconstruct the magnetic resonance imaging (MRI) image further based on weighted combination of the first and second set of reconstructed k-space data (The multiple reduced data sets were thereby respectively acquired in parallel with an acquisition coil with an accelerated acquisition method that undersamples k-space, [0025], The variances of the at least one first and second reconstructed MR data set are determined as first and second reconstruction data variances, respectively. As illustrated above, this can take place under consideration of the variances of the corresponding reconstruction kernel and the variances of the multiple reduced MR data sets. The at least one first reconstructed MR data set and second reconstructed MR data set are subsequently combined to form a combined reconstructed MR data set, wherein the combination takes place with weighting of the at least one first reconstructed MR data set and second reconstructed MR data set with the reconstruction data variances determined for the respective reconstructed MR data set, [0026]).

Li et al. and Lee et al. and Gross are in the same art of MR imaging (Li et al., [0106]; Lee et al., abstract; Gross, [0026]). The combination of Gross with Li et al. and Lee et al. will enable using a weighted combination. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the weighted combination of Gross with the invention of Li et al. and Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Gross indicates “An object of the present invention is to avoid at least some of the aforementioned disadvantages and to provide an optimally precise and reliable supplementation of MR data that were acquired with an accelerated acquisition method” ([0010]), indicating the improvement to the reconstruction of images of Li et al. and Lee et al..

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200202586 A1) and Lee et al. (“Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks”, 2018) as applied to claims 27 above, further in view of Song et al. (US 20190066268 A1).

Regarding claim 28, Li et al. and Lee et al. disclose the image reconstruction system of claim 27. Lee et al. further teach performing one or more convolutions on the plurality of samples to project the missing or corrupted k-space data (If both phase and magnitude information are available, the proposed algorithm can work as an iterative k-space interpolation algorithm using framelet representation, abstract, Generalized auto-calibrating partial parallel acquisition
(GRAPPA) [2] is a representative pMRI technique that interpolates the missing k-space data by exploiting the diversity of coil sensitivity maps, p1985, right column, We are interested in solving accelerated MR reconstruction problems using k-space interpolation. P1986, right column combining the phase domain network allows exploiting iterative k-space interpolation
using (7), which is summarized in Algorithm 1. Algorithm 1 is a relaxed iteration using the Krasnoselskii-Mann (KM) method [31] to improve frame based interpolation iteration
Convergence p1987 left column the original full-sampled images were transformed by flipping to produce augmented MR images. The transforms were performed on the complex image
domain to retain full and down-sampled k-space data for the augmented MR images, p1989). 

Li et al. and Lee et al. do not explicitly disclose applying a non-linear activation function while performing the one or more convolutions.

Song et al. teach applying a non-linear activation function while performing the one or more convolutions (magnetic resonance imaging, [0049], recurrent neural network model, [0114], The convolutional layers are denoted as the Conv 1, the Conv 2, and the Conv 3. The activation layers are denoted as an activation function ReLU. The cost layer is denoted as a loss function MSE. The training process of the convolutional neural network model 1000 may include four stages, including feature extraction, non-linear mapping, reconstruction, and optimization stages, [0137], “During the feature extraction stage, the input data (e.g., the one or more first data blocks, the first gradient information described in FIG. 8) may be input into the convolutional layer Conv 1, during which the features of the input data may be extracted. Then the activation function may perform a non-linear operation on the outputted features from the convolutional layer Conv 1. Exemplary techniques of performing a non-linear operation based on an activation function may be found in, for example, a literature entitled “RECTIFIED LINEAR UNITS IMPROVE RESTRICTED BOLTZMANN MACHINES”, [0138]).

Li et al. and Lee et al. and Song et al. are in the same art of medical imaging (Li et al., [0106]; Lee et al., abstract; Song et al., [0003]). The combination of Song et al. with Li et al. and Lee et al. will enable using at least one non-linear activation function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the at least one non-linear activation function of Song al. with the invention of Li et al. and Lee et al. as this was known at the time of filing, the combination would have predictable results, and as Song et al. indicate this will reduce noise (abstract), which will lead to a higher image quality in the reconstruction of Li et al. and Lee et al..
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following art is cited as relevant, but not sufficient to disclose, teach or fairly suggest the subject matter of claim 5: US 20070094168 A1: The neuron configuration tool may then include an input panel to specify for the selected neuron an activation function, a bias, a learning rate, or a weight. The stop criteria panel of the interface may allow the user to specify a number of iteration steps, a threshold error, and a number of patterns or iterations, after which training is stopped. Stopping the training process may be directed to, for example, pausing the calculations to allow the viewing of intermediate or temporal results, to test for convergence issues, or for a debugging opportunity; US 6421612 B1: The transfer function is also referred to as an activation function or kernel. The training process involves adjusting the parameters of the activation function associated with each unit in the Pattern Layer 904 to minimize the mean prediction error for the entire Training Set, or some other suitable error criterion. During training, the input-output pairs in the Training Set are presented to the network, and a prediction error for the entire Training get is computed. In particular, each Training Case is presented to each of the units (Training Cases) in the Pattern Layer 904, and the output of these units are summed by the units in the Summation Layer 906. The output of the summation units 910 and 912 are then divided to compute the output of the network for that particular Training Case. This process is repeated for each Training Case in the Training Set. The parameters of the transfer functions are then adjusted so that the prediction error is reduced. This process is repeated until the prediction error for the entire Training Set is minimized, within some prescribed tolerance. Alternatively, the process is repeated for a prescribed number of cycles (as determined by user input, for example), even though the prediction error for the entire Training Set may not be at a minimum, within a prescribed tolerance. Preferably, during the training phase, each Training Case is not presented to itself, i.e. the output of each Training Case is computed based on every Training Case other than itself. Thus, it is said that the resulting Generalized Regression Neural Network Models 842 are cross-validated, in the sense that they were designed to resist over fitting; US 20200387704 A1: The iteration threshold in step 30 may be a maximum number of iterations of the loop performed between step 18 and step 46 before a determination is made that the structure has changed (step 34). The iteration threshold may be set by a user or may be determined by an artificial intelligence model, e.g., a neural network model trained to make such a determination. If the neural network does not reach (or exceed) the alignment threshold after a number of iterations equal to the iteration threshold, the structure is considered to be changed. The iteration threshold may be set or determined based on the level of processing desired and/or based on the accuracy of the output results. In one embodiment, the iteration threshold may be set or determined to be 1, 10, 100, 1000, or to be any iteration count that is desired by the user; US 20200151510 A1: each layer of the neural network is associated with activation functions and weights for each parameter input to its respective feature detector, system memory 204 stores activations and learned weights for each feature detector, in general, block 414 decreases mini-batch reuse when training for the next epoch. Subsequently, both blocks 412 and 414 feed forward to block 416 to repeat method 400 for a user-defined number of epochs to complete neural network training.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661